NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               LOUIS A COFFELT, JR.,
                  Plaintiff-Appellant

                           v.

NVIDIA CORPORATION, AUTODESK, INC., PIXAR,
            Defendants-Appellees
           ______________________

                      2017-1119
                ______________________

   Appeal from the United States District Court for the
Central District of California in No. 5:16-cv-00457-SJO-
KK, Judge James S. Otero.
                 ______________________

                Decided: March 15, 2017
                ______________________

   LOUIS A. COFFELT, JR., Riverside, CA, pro se.

    LOWELL D. MEAD, Cooley LLP, Palo Alto, CA, for de-
fendant-appellee NVIDIA Corporation. Also represented
by HEIDI LYN KEEFE; MICHAEL GRAHAM RHODES, San
Francisco, CA.

   JEANNINE YOO SANO, White & Case LLP, Palo Alto,
CA, for defendant-appellee Autodesk, Inc. Also represent-
2                            COFFELT   v. NVIDIA CORPORATION



ed by CARMEN LO, Los Angeles, CA; JASON LIANG XU,
Washington, DC.

    EVAN FINKEL, Pillsbury Winthrop Shaw Pittman LLP,
Los Angeles, CA, for defendant-appellee Pixar. Also
represented by MICHAEL SHIGEYORI HORIKAWA.
                ______________________

Before PROST, Chief Judge, BRYSON and WALLACH, Circuit
                        Judges.
PER CURIAM.
    Louis A. Coffelt, Jr. appeals from the decision of the
United States District Court for the Central District of
California, concluding that all claims of U.S. Patent
8,614,710 (“’710 patent”) are invalid under 35 U.S.C.
§ 101. Coffelt v. NVIDIA Corp., No. 5:16-cv-00457 (C.D.
Cal. June 21, 2016); Appellee’s App. 1–12.
    Mr. Coffelt owns the asserted patent, which is di-
rected to “a method for deriving a pixel color in a graphic
image.” ’710 patent, Abstract. The patent recites one
independent claim and five dependent claims.
    Mr. Coffelt sued NVIDIA Corporation and other de-
fendants (collectively, “NVIDIA”) for infringement of the
’710 patent. The district court granted NVIDIA’s motion
to dismiss Mr. Coffelt’s complaint, concluding that all
claims of the ’710 patent are invalid under § 101 as they
are directed to the “abstract mathematical algorithm for
calculating and comparing regions in space.” Appellee’s
App. 10. The court noted that “[i]n the instant invention,
a pixel color is derived mathematically using vectors in a
particular steradian region. The calculations claimed can
be done by a human mentally or with a pen and paper.”
See id. at 9 (quoting ’710 Patent Office Action of Jan. 31,
2013, id. at 32). Mr. Coffelt timely appealed to this court.
We have jurisdiction pursuant to 28 U.S.C. § 1295(a)(1).
COFFELT   v. NVIDIA CORPORATION                             3



    On appeal, Mr. Coffelt argues that the claims are pa-
tent eligible because they: (1) are not directed to an ab-
stract idea because “space[—]the region we all exist in[—
]or abstract space . . . is a distinct element required by the
claims,” Appellant’s Opening Br. 10 (last alteration in
original); and (2) recite an inventive concept because “3
dimensional steradian space infrastructure, is an im-
provement over the prior state of the art 2 dimensional
shadow map framework,” id. at 11.
    Neither argument is persuasive. First, the claims at
issue here are directed to the abstract idea of calculating
and comparing regions in space. We have held that
“analyzing information by steps people [can] go through in
their minds, or by mathematical algorithms, without
more . . . [are] mental processes within the abstract-idea
category.” Synopsys, Inc. v. Mentor Graphics Corp., 839
F.3d 1138, 1146 (Fed. Cir. 2016). The claims of the ’710
patent recite a series of calculating steps, i.e., an algo-
rithm, used to derive the color of a pixel. Mr. Coffelt
argues that “calculating a particular steradian region of
space” is not abstract because “space” is a real thing, not
an abstract concept. However, “calculating a . . . steradi-
an region of space,” as recited in claim 1, is a purely
arithmetic exercise. ’710 patent col. 13 ll. 13–14. The
claims thus recite nothing more than a mathematical
algorithm that could be implemented using a pen and
paper.
    Second, the claims lack an inventive concept sufficient
to transform the abstract idea into a patent-eligible
invention. The “mere recitation of a generic computer
cannot transform a patent-ineligible abstract idea into a
patent-eligible invention.” Alice Corp. Pty. Ltd. v. CLS
Bank Int’l, 134 S. Ct. 2347, 2358 (2014). The parties do
not dispute that the claims can be implemented on a
generic computer. Mr. Coffelt argues instead that the
claims recite an inventive concept because the prior art
purportedly only derived two-dimensional shadow maps
4                            COFFELT   v. NVIDIA CORPORATION



and the claims allow a computer to derive “realistic com-
plex 3D shadows.” Appellant’s Opening Br. 11. The
novelty of the algorithm, however, does not determine
whether the claim recites an inventive concept. Instead,
the inventive concept must “transform” the patent-
ineligible algorithm into a “patent-eligible application” of
the algorithm, and do so by more than merely implement-
ing the algorithm on a generic computer. Alice, 134 S. Ct.
at 2355. The asserted claims fail to do so here.
    We have considered Mr. Coffelt’s remaining argu-
ments but find them to be unpersuasive. For the forego-
ing reasons, we affirm the judgment of the district court.
                       AFFIRMED
                          COSTS
    The parties shall bear their own costs.